Title: From George Washington to the Board of War, 19 September 1778
From: Washington, George
To: Board of War


          
            Gentn
            West point Septr 19: 1778
          
          I have been honoured with the Boards Letter of the 9th Inst.
          With respect to inlisting either Deserters or prisoners in general cases, I am decisively of Opinion against it—and I am convinced it will always operate against us, or at least till our appointments in Cloathing &c. can be placed upon as good a footing as those of the Enemy. With respect to the Count pulaski’s Corps, as the Campaign is yet open and there remain Two Months in which the Enemy may act in the field, 
            
            
            
            if they incline, I think it will be best for them to join the Army if Congress should concur with me in sentimt. This will be agreable to the Count’s wishes and the ideas of all parties when he was authorised to raise the Corps. His Horsemen may be of use on the advanced posts & his Infantry can be kept with the main body of the Army or drawn in and be otherwise employed if they discover a disposition to desert.
          When the Cloathing arrives I shall take all the care in my power to have a just and œconomical distribution made of it. With respect to the Horse, I believe they have not depended on any of the Cloathing made up and now in the hands of Messieurs Otis and Andrews. Blands I think has obtained a supply from Virginia—Moylans is provided for and Sheldon’s appear not to want any; However where supplies are necessary, the mode suggested by the Board seems to be a good one. I have the Honor to be with great respect Gentn Yr Most Obedt servt
          
            Go: Washington
          
        